ORDER
PER CURIAM.
Clinton Willis (Movant) appeals the denial of his Rule 29.15 motion without a hearing. We previously affirmed his convictions for first-degree assault, Section 565.050, RSMo 1994; second-degree assault, Section 565.060, RSMo 1994; and two counts of armed criminal action, Section 571.015, RSMo 1994. State v. Willis, 966 S.W.2d 313, 314 (Mo.App. E.D.1998).
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).